Media Contact:Gary Mickelson, 479-290-6111 Investor Contact:Jon Kathol, 479-290-4235 TYSON REPORTS FOURTH QUARTER AND FISCAL YEAR 2011 RESULTS ● 4th quarter 2011 EPS was $0.26, as compared to $0.57 last year ● Record Sales of $8.4 billion in the fourth quarter, up 12.9% compared to last year ● Overall Operating Margin was 2.0% in the 4th quarter 2011 ● Chicken operating loss $(82) million, or (2.9)% of sales ● Beef operating income $118 million, or 3.4% of sales ● Pork operating income $113 million, or 7.9% of sales ● Prepared Foods operating income $28 million, or 3.4% of sales ● Operations generated cash flows of $1.0 billion in fiscal 2011 Springdale, Arkansas – November 21, 2011 – Tyson Foods, Inc. (NYSE: TSN), today reported the following results: (in millions, except per share data) Fourth Quarter 12 Months Sales $ Operating Income Net Income 95 Less: Net Loss Attributable to Noncontrolling Interest (2
